

 




DATED 19th DAY OF SEPTEMBER 2013






BETWEEN




PENANG DEVELOPMENT CORPORATION
(“Lessor”)






AND






HAEMONETICS MALAYSIA SDN BHD
(Company No.: 1055910-U)
(“Lessee”)









--------------------------------------------------------------------------------



AGREEMENT TO LEASE
IN RELATION TO ALL THE LANDS AND HEREDITAMENTS COMPRISED OR FORMERLY COMPRISED
IN PLOT 308, BATU KAWAN INDUSTRIAL PARK AND MEASURING APPROXIMATELY TWELVE POINT
TWO SIX FOUR SIX (12.2646) ACRES



--------------------------------------------------------------------------------






1



--------------------------------------------------------------------------------









THIS AGREEMENT TO LEASE (“this Agreement”) is made the day and year stated in
Section 1 of the First Schedule hereto,


Between


(1)
PENANG DEVELOPMENT CORPORATION a body corporate incorporated pursuant to the
Penang Development Corporation Enactment 1971 and having its office at Bangunan
Tun Dr. Lim Chong Eu, No. 1 Pesiaran Mahsuri Bandar Bayan Baru 11909 Bayan Lepas
Pulau Pinang (“the Lessor”) of the one part;



And


(2)
HAEMONETICS MALAYSIA SDN BHD (Company No.: 1055910-U), a company incorporated in
Malaysia under the Companies Act, 1965 and having its registered address at
Level 6.03, Menara Keck Seng, 203 Jalan Bukit Bintang, 55100 Kuala Lumpur,
Malaysia (“the Lessee”) of the other part.



WHEREAS


1
The State Authority of Penang (hereinafter called “the State Authority”) has,
pursuant to the Land Acquisition Act 1960, acquired the Land and the State
Authority has agreed in due course to alienate the Land to the Lessor in
accordance with the National Land Code, 1965 (“NLC”) for a term of sixty (60)
years under Qualified Title and ultimately to be held under a State lease
subject to the category of land use, the express conditions and restrictions in
interest as stated therein;



2
The Lessee wishes to take from PDC a lease of the Land before such alienation
and the Lessor has agreed to grant and the Lessee has agreed to accept the lease
of the Land upon the terms and conditions hereinafter appearing; and



3
The Lessee has agreed to take a registrable lease for a term of thirty (30)
years commencing from the date of this Agreement with vacant possession but
subject to the category of land use, the express conditions and the restrictions
in the Qualified Title as stated therein upon its issuance, all conditions and
restrictions implied by the NLC and upon the terms and conditions herein
contained.



NOW IT IS HEREBY AGREED as follows:


1 INTERPRETATION


1.1    Definitions


In this Agreement unless the context otherwise requires, the following
expressions shall have the following meanings:


1.1.1
“Affiliate” means a company or legal entity which, (i) Controls, directly or


2



--------------------------------------------------------------------------------





indirectly the Lessee or (ii) which is Controlled directly or indirectly by the
Lessee or (iii) which is directly or indirectly Controlled by a company or legal
entity which directly or indirectly Controls the Lessee.  The term “Control”
means control in excess of fifty percent (50%) of the voting rights in a company
or other legal entity or the ability to appoint more than half of the board of
directors of such company or legal entity;


1.1.2
“Appropriate Authority” means any governmental, semi or quasigovernmental and or
statutory department, agency or body invested with or exercising lawful
authority;



1.1.3
“Authorised Use” means such use of the Land more particularly described in
Section 7 of the First Schedule hereto as shall be authorised under this
Agreement;



1.1.4
“the Land” means all the lands more particularly described in Section 4 of the
First Schedule hereto;



1.1.5 “the Lessor” means the Penang Development Corporation;


1.1.6 “the NLC” means the National Land Code, 1965;


1.1.7
“the Prescribed Rate” being the rate stated in Section 8 of the First Schedule
hereto;



1.1.8
“the Lease Consideration” means the consideration payable by the Lessee to the
Lessor in respect of the Land as stated in Section 5 of the First Schedule
hereto;



1.1.9
“the Lessee” means HAEMONETICS MALAYSIA SDN BHD (Company No.: 1055910-U), having
its registered address at Level 6.03, Menara Keck Seng, 203 Jalan Bukit Bintang,
55100 Kuala Lumpur, Malaysia, and shall include its successors-in-title;



1.1.10 “the State Authority” means the State Authority of Penang;


1.1.11
“the Initial Sum” means the sum stated in Section 6(i) of the First Schedule
hereto; and



1.1.12
“the Term” means the term stated in Section 3 of the First Schedule hereto.



1.2    Construction


The headings, if any, herein are inserted for convenience only and shall not be
taken read or construed as essential parts of this Agreement or affect the
construction of the provisions hereof. All references to provisions of statutes
include such provisions as are amended modified re-certified or re-enacted.
Words applicable to natural persons include any body of persons, company,
corporation, firm or partnership corporate or incorporate or any government body
or agency and vice versa. Words importing the singular number shall include the
plural and vice versa. Words importing the masculine gender shall

3



--------------------------------------------------------------------------------



include the female and neuter genders and vice versa. Where two or more persons
or parties are included or comprised in any expression, agreements, covenants,
terms, stipulations and undertaking expressed to be made to such persons, the
same shall, unless expressly stated to the contrary, be enforceable by them
jointly and severally and agreements, covenants, terms, stipulations and
undertakings expressed to be made by or on the part of such persons, the same
shall be deemed to be made by and binding upon such persons jointly and
severally. This Agreement shall not in any circumstances be construed contra
proferentum against the Lessor.


2    AGREEMENT TO LEASE


2.1
In consideration of the mutual covenants herein, the Lessor hereby agrees to
grant and the Lessee agrees to accept a lease of the Land, subject to the
Exceptions and Reservations set out in the Second Schedule hereto, to be held by
the Lessee for the Term as set out in Section 3 of the First Schedule and paying
therefor to the Lessor the Lease Consideration as set out in Section 5 of the
First Schedule and upon the terms and conditions contained herein.



2.2
The Lease Consideration shall be paid by the Lessee to the Lessor in the manner
as set out in Section 6 of the First Schedule hereto.



2.3
The Lessee hereby acknowledges that upon the approval of alienation of the Land
and the issuance of the Qualified Title in the Lessor’s name, the Lessor shall
be the registered legal owner of the Land and the Lessor shall recognize the
rights attached to the lease right held by the Lessee according to the laws of
Malaysia. In its capacity as the registered legal owner of the Land, the Lessor
shall have the right to enter and inspect the Land during the Term provided that
there is a reasonable notice given and at reasonable frequency (without
materially affecting the operation and activities of the Lessee). However
subject to terms and conditions of this Agreement, the Lessee shall be entitled
to quiet and peaceful enjoyment of the Land in its capacity as the Lessee and
eventually as the registered Lessee as envisaged under this Agreement. The
Lessee further covenants with and represents and warrants to the Lessor and the
State Authority that the Lessee shall not at any time whatsoever whether during
or after the continuance of the Term, deny that the Lessor has full capacity and
or right, title or interest in all respects to enter into and or enforce this
Agreement nor raise any objection or inquiry in respect of the Lessor’s title to
the Land.



2.4
The parties hereby agree that this Agreement is conditional upon the fulfillment
of the following conditions:



2.4.1
the Lessor to procure alienation approval for the Land in its favour within the
period of thirty (30) days from the date of this Agreement; and



2.4.2
the Lessor to procure the consent from the State Authority to lease the Land in
favour of the Lessee within fifteen (15) days from the fulfillment of the
condition under Clause 2.4.1 above.



2.5
In the event that the alienation of the Land to the Lessor and/or the consent to
lease the Land to the Lessee is not approved by the State Authority within the
period described


4



--------------------------------------------------------------------------------



in Clause 2.4.1 or 2.4.2 above respectively, the Lessor shall be granted an
automatic extension of another fifteen (15) days to obtain the respective
approval (“the Extended Period”).


2.5.1
In the event the Lessor still fail to procure alienation of the Land and/or the
consent to lease the Land within the Extended Period, the Lessee shall have the
option to terminate this Agreement within a period of fourteen (14) days
thereof, failing which the period for the Lessor to obtain alienation approval
of the Land or the consent to lease the Land shall be deemed to be extended by a
further period of one (1) month.



2.5.2
In the event the Lessee exercises the option to terminate the Agreement or the
Lessor still fail to procure the alienation of the Land and/or the consent to
lease the Land within the said period of one (1) month:



2.5.2.1
the Lessee shall forthwith deliver possession of the Land to the Lessor (whether
or not any building shall then have been completely or partially erected on the
Land and for the avoidance of doubt it is hereby declared that no compensation
whatsoever shall be payable by the Lessor in respect of such building); and



2.5.2.2
the Lessor shall within thirty (30) days from the delivery of possession of the
Land under Clause 2.5.2.1 above, refund without interest to the Lessee and/or
the financier all monies paid by the Lessee and/or the financier towards the
Lease Consideration.



2.6
The last date of the fulfillment of the last condition under Clause 2.4 shall be
referred to as the “Unconditional Date”. The Lessor shall, within seven (7) days
from its receipt of notice from the relevant authority informing the Lessor of
the fulfillment of the conditions under Clause 2.4 above, notify the Lessee in
writing the satisfaction of the conditions and the impending Unconditional Date.



2.7
The parties also acknowledge that upon the execution of this Agreement, the
Lessee shall have the right to conduct a survey, at its own cost and expense, in
order to ascertain the condition of the Land. The Lessee shall conduct and
complete the survey on or before the 15th October 2013. In the event the survey
reveals that the condition of the Land is found to be different from its
condition as herein described, the Lessee shall have the right to terminate this
Agreement and all monies paid by the Lessee shall be refunded by the Lessor.



3    REGISTRATION OF LEASE


3.1
Upon the Unconditional Date, the issuance of the Qualified Title to the Land and
provided that there shall not, at any relevant time, be existing any default or
breach by the Lessee of any of the terms and conditions of this Agreement, the
parties hereto shall create and register a lease of the Land for such term as
shall then be remaining on the Term upon the same terms and conditions as set
out herein and this Agreement shall be annexed and form the annexure to the
lease instrument in Form 15A of the NLC (“Form 15A”) (or such other form as
shall then be applicable) in the following manner:


5



--------------------------------------------------------------------------------





3.1.1
The Lessor or its solicitors shall have first notified the Lessee or its
solicitors on the issuance of the Qualified Title in respect of the Land and the
State Authority’s consent to the lease;



3.1.2
The Lessee, upon receipt of the aforesaid notification from the Lessor shall
promptly prepare or instruct its solicitors to prepare and forward to the Lessor
Form 15A (or such other form as shall then be applicable) duly executed by the
Lessee for the Lessor’s execution;



3.1.3
The Lessor or its solicitors shall then forward the executed Form 15A together
with this Agreement annexed thereto, original document of title of the Land and
the State Authority’s consent document (hereinafter collectively referred to as
“the Lease Instrument”), to the Lessee or its solicitors within fourteen (14)
working days from the receipt of the executed Form 15A from the Lessee or its
solicitors;



3.1.4
Upon receipt of the Lease Instrument from the Lessor, the Lessee or its
solicitors shall promptly at the Lessee’s own cost and expense do all things
necessary to:



3.1.4.1
submit the Lease Instrument for adjudication for assessment of stamp duty at the
relevant stamp office, if applicable;



3.1.4.2
pay the adjudicated amount of stamp duty on the Lease Instrument;



3.1.4.3
present the Lease Instrument together with the other relevant documents for
registration within fourteen (14) days from the payment of the stamp duty.



3.2
The Lessor and the Lessee agree that they shall work together, as may reasonably
be required, to complete and register the lease in favour of the Lessee.
Notwithstanding anything contained herein, the Lessor also acknowledges that
pending registration of the lease in favour of the Lessee, the Lessee has
beneficial lease interest and the lease right over the Land.



3.3
The Lessor hereby represents and warrants that it has never entered into or
committed with any arrangement with any third party in relation to the Land
(including sale, purchase, occupational right or any option thereto) and to the
best of its knowledge that there is no claim made by any third party against the
Lessor over the Land which may affect the rights, title and interest of the
Lessee under this Agreement. Any losses suffered by the Lessee which is proven
to be due to a breach by the Lessor of the representation made under this Clause
shall be indemnified by the Lessor. Nevertheless the Lessor shall not be
responsible for any indirect or consequential loss including other economic or
financial loss or expense whatsoever as may be suffered by the Lessee.



3.4
Provided always that if the Lessee or its solicitors shall fail to present the
Lease Instrument for registration pursuant to Clause 3.1.4.3, the Lessor or its
solicitors may at its sole discretion do all things necessary to present the
Lease Instrument for registration and any monies expended by the Lessor shall be
repayable by the Lessee to the Lessor on


6



--------------------------------------------------------------------------------



demand and without any interest, and unless so repaid, shall be treated as
monies owing by the Lessee to the Lessor.


3.5
The Lessee shall return the original document of title in respect of the Land to
the Lessor forthwith upon the registration of the Lease Instrument.



4    INITIAL PAYMENT


The Lessee shall immediately upon the execution of this Agreement provide to the
Lessor the Initial Payment (forfeitable by the Lessor pursuant to Clause
9.2.4(a)(i) and Clause 9.3(a) in the amount and manner as set out in Section
6(i) of the First Schedule hereto as security for the due performance and
observance by the Lessee of the terms and conditions of this Agreement on the
part of the Lessee to be performed or observed.


5    LESSEE’S COVENANTS


5.1 Payment of Lease Consideration etc


The Lessee shall pay the Lease Consideration and any other sums of money payable
hereunder at the times and in the manner provided in this Agreement in full and
without any deduction whatsoever at the aforesaid address of the Lessor or at
such other place as the Lessor at any time or from time to time hereafter may
notify the Lessee in writing for that purpose and the Lessee shall not exercise
nor seek to exercise any right or claim to withhold the Lease Consideration or
any part thereof or any right or claim to any legal or equitable set-off.


5.2 Construction and Operation of Factory


5.2.1
Notwithstanding the scope of the implied conditions in Section 117 of the NLC,
as soon as possible after possession of the Land has been delivered to the
Lessee and in any case within thirty (30) months from the date of the Agreement
or from such further term, if any, as may be approved by the Lessor, the Lessee
shall at its own cost and expense erect and complete thereon such factory,
building or buildings for the purpose agreed upon in accordance with a plan
approved by the local authority and shall commence its industrial operations
thereat.





5.2.2
Any right of the Lessee to assign the lease, underlet or sublet or rent the
buildings built on the Land shall be as set out in Section 11 of the Third
Schedule.



5.3
Restriction on Construction of Other Buildings



The Lessee shall not erect or otherwise construct on the Land any building or
structure otherwise than as aforesaid in Clause 5.2 without the prior written
consent of the Lessor and the approval of all relevant authorities, (if
applicable).


5.4    Observance of Regulations



7



--------------------------------------------------------------------------------



The Lessee shall at all times during the Term observe and perform the
regulations specified or referred to in the Third Schedule hereto.


5.5    Payment of Quit Rent and Assessments


Subject to Clause 5.6 below, the Lessee shall pay the quit rents and assessments
payable in respect of the Land including any increase thereon imposed by any
Appropriate Authority during the Term. All payments under this Clause 5.6 shall
be apportioned between the Lessor and the Lessee as at the date of the
commencement and expiration of the Term or early termination of the lease of the
Land.


5.6    Delivery of Vacant Possession


The Lessor shall deliver the vacant possession of the Land and without any
encumbrances to the Lessee upon the payment of the Initial Payment as set out in
Section 6(i) of the First Schedule. Nevertheless, in any event if the Lessee is
prohibited by the Lessor or its agent from entering and utilising the Land for
any reason whatsoever, the vacant possession of the Land shall not be deemed to
have been delivered to the Lessee.


6    LESSOR’S COVENANTS


6.1
The Lessor hereby covenants with the Lessee, subject to the Lessee shall at all
times during the Term pay the Lease Consideration and otherwise perform and
observe all the covenants and conditions herein contained on the Lessee’s part
to be performed and observed, that the Lessee may peaceably and quietly possess
and enjoy the Land during the Term without any interruption by the Lessor or any
person claiming through or under the Lessor, subject always to the Exceptions
and Reservations set out in the Second Schedule hereto.



6.2
The Lessor shall not at any time, during the continuance of the Term, sell,
transfer, charge or otherwise howsoever dispose of or encumber or part with the
legal or beneficial ownership of the Land, except upon the direction or
directive of the state government or the federal government and/or upon any
legal provisions under the laws of Malaysia.



 
6.3
Subject to consent granted by the Lessor pursuant to Section 11 of the Third
Schedule of this Agreement, the Lessor shall upon request by the Lessee, render
to the State Authority, in the opinion of the Lessor to be a reasonable,
recommendation in support of the application by the Lessee in the event the
Lessee intends to transfer, assign, charge or otherwise howsoever dispose of or
encumber its lease right over the Land and/or otherwise howsoever part with the
actual or legal possession, occupation or use of the whole or part of the Land,
except upon the direction or directive of the state government or the federal
government and/or upon any legal provisions under the laws of Malaysia.
Notwithstanding the foregoing, the Lessor agrees that the Lessee shall have the
right to assign the lease right over the Land to its Affiliate without prior
written consent of the Lessor Provided Always and subject to the conditions
that:



6.3.1
the Lessee shall ensure that the Affiliate receiving the benefit of the
assignment of the lease shall:


8



--------------------------------------------------------------------------------





6.3.1.1
undertake to the Lessor to comply with all the terms and condition of this
Agreement;



6.3.1.2
continue to adhere to and comply with the Authorised Use under this Agreement
and as approved by the Department of Environment and any other relevant
authorities.



6.3.2
the Lessee shall have full control of the Affiliate and shall continue to be
liable and responsible for the compliance of the terms and conditions of this
Agreement.



6.4
The Lessor hereby warrants that the level of the Land as at the date of this
Agreement is 2.6 meters finish level.



7    CONSTITUTION OF THE LESSEE


7.1
Given that the Lessee is a company or a corporation within the meaning of the
Companies Act, 1965, the following provisions shall apply:



7.1.1
The Lessee shall not without the written consent of the Lessor (which shall not
be unreasonably withheld) do any acts or things so as to cause compulsory
winding-up proceedings to be taken against itself.



7.1.2
On the execution of this Agreement, the Lessee shall give to the Lessor in
writing a list of all the shareholders then holding shares in the Lessee
including particulars of all the shares held by each shareholder and the value
thereof and such list shall be certified to be correct by a director or the
company secretary of the Lessee.









8    OTHER TERMS AND CONDITIONS


It is hereby expressly agreed between the parties that this Agreement shall in
addition to the terms and conditions herein, be subject to the special terms and
conditions (if any) set out in the Fourth Schedule hereto and in the event any
provision of this Agreement is inconsistent with any provision of those special
terms and conditions, the provisions of the special terms and conditions shall
prevail.


9    TERMINATION


9.1 Mutual Termination


This Agreement may be mutually terminated by the parties due to any reason
whatsoever subject to terms and conditions to be mutual agreed upon by the
parties at the time of termination.


9.2    Termination Due to Default



9



--------------------------------------------------------------------------------



9.2.1
This Agreement may also be terminated due to default of any party in the
following events:



(a)
the Lessee fails to pay the Lease Consideration or any other payment payable by
the Lessee to the Lessor under this Agreement or any part thereof and the same
shall remain unpaid for a period of ten (10) working days after becoming due and
payable (whether the same shall have been formally demanded or not);



(b)
any party fails to observe or perform any of the covenants, terms or
stipulations herein contained and on its part to be observed or performed;



(c)
any party goes into voluntary liquidation otherwise than for the purpose of a
bona fide reconstruction or amalgamation or an order of court is made for its
compulsory winding-up or become bankrupt or have a receiving order made against
any of its assets;



(d)
any party becomes insolvent or be unable to pay its debts or admits in writing
its inability to pay its debts as they fall due or enter into any composition or
arrangement with its creditors or make a general assignment for the benefit of
its creditors or have execution or distress levied on the property of the party
and such execution or distress is not lifted within seven (7) days after it is
imposed; and



(e)
whole or any part of its undertaking or assets or have a receiving or
adjudicating order made against it.







9.2.2    Default by the Lessee


If any of the events in Clause 9.2.1 above shall have occurred pursuant to the
default by the Lessee, then it shall be lawful for the Lessor at any time
thereafter to give notice in writing to the Lessee specifying the relevant
default and requiring the Lessee to remedy the default within a period specified
in the notice taking into account the nature of the remedy to be carried out by
the Lessee but shall in no event be less than a duration of thirty (30) days and
if the Lessee fails to remedy the default within such period, the Lessor shall
be entitled to terminate this Agreement immediately by written notice, whereupon
the lease hereby created shall absolutely determine but without prejudice to the
right of action of the Lessor in respect of any antecedent breach of the
Lessee’s covenants, terms or stipulations herein contained.


9.2.3    Default by the Lessor
    
Where an event of default under Clause 9.2.1 above occurs on the part of the
Lessor:



10



--------------------------------------------------------------------------------



(a)
to the extent that such default has caused losses or damages to the Lessee but
the Lessee’s enjoyment of the Land remains unaffected, the Lessee shall notify
the Lessor of the nature of its losses or damages by providing clear details
thereof and the parties shall use their best endeavour to amicably settle the
matter within a reasonable period of time.



If the matter shall remain unresolved and the parties fails to agree on a
settlement of the matter, then, it shall be lawful for the Lessee at any time
thereafter to give notice in writing to the Lessor specifying the relevant
default and requiring the Lessor to remedy the default within a period of thirty
(30) days and if the Lessor fails to remedy the default within such period, the
Lessee shall has the right to seek for any remedy under the laws for such losses
or damages by having the matter referred to arbitration under the auspicious of
Kuala Lumpur Regional Centre for Arbitration and the Arbitration Act, 2005 shall
apply. For the avoidance of doubt, the Lessee shall not have the right to
terminate this Agreement due to any default pursuant to this Clause.


(b)
where the nature of such default of the Lessor affects the material right of the
Lessee under this Agreement and prevents its peaceful enjoyment of the Land and
as a result, the Lessee is restrained and prevented from running and conducting
its business activities on the Land, the Lessee shall give notice in writing to
the Lessor specifying the breach and requiring the Lessor to remedy the default
within the period of sixty (60) days from the date of the notice. Failure of the
Lessor to remedy such default within the prescribed period shall entitle the
Lessee to terminate this Agreement and Clause 9.2.4(b) below shall apply.



9.2.4.    Upon such determination of the lease, the following provisions shall
apply:


(a)    In the event the Lessee is the defaulting party:


(i)
a sum equivalent to the Initial Payment shall be forfeited absolutely to the
Lessor as agreed liquidated damages without proof of any actual damage (which
sum the Lessee hereby warrants to be a genuine pre-estimate of damage and to be
reasonable compensation and further the parties hereby expressly agree that
Section 75 of the Contracts Act, 1950 shall not apply to this Agreement);



(ii)
thereafter, all other payment made by the Lessee to the Lessor pursuant to this
Agreement, if any, shall be refunded by the Lessor to the Lessee without any
interest;



(iii)
in the event the lease hereby created shall have been registered in the name of
the Lessee, the Lessee shall, at its own cost, attend to the cancellation of
registration of the lease and in the event the Land shall then be subject to any
encumbrance, the Lessee shall at its sole cost and expense remove or cause to be
removed such


11



--------------------------------------------------------------------------------



encumbrance and for such purpose shall at all times diligently do all necessary
or incidental acts and things;


(iv)
for the purpose of securing the Lessee’s obligation under the Clause
9.2.4(a)(iii), the Lessor may hold the moneys to be refunded to the Lessee until
all the duties of the Lessee in Clause 9.2.4(a)(iii) have been completed;



(v)
the Lessor shall have the right to pursue for any legal proceeding and exercise
its rights under the law against the Lessee to seek for any remedy including all
relevant damages.



(b)    In the event the Lessor is the defaulting party:


Upon termination of this Agreement by the Lessee under Clause 9.2.3(b) above,
the Lessee shall have the right to pursue for any legal proceeding and exercise
its rights under the law against the Lessor to seek for any remedy including all
relevant damages.


9.3    Unilateral Termination


In the event the Lessee terminates, exits, abandons, aborts, withdraws or
discontinues this Agreement before the expiry of the Term:




(a)
if the termination occurs prior to the settlement of the Lease Consideration, a
sum equivalent to the Initial Payment shall be forfeited absolutely to the
Lessor as agreed liquidated damages without proof of any actual damage and the
Lessor shall refund the remaining balance of the all other payment paid by the
Lessee;



(b)
if the termination occurs subsequent to the settlement of the Lease
Consideration, the Lessor shall refund to the Lessee the balance Lease
Consideration for the remaining Term based on pro rata basis; and



(c)
it is hereby expressly agreed that the provisions of Clause 9.2.4(a)(iii) and
(iv) shall be applicable mutatis mutandis.



9.4
Pursuant to the termination of this Agreement by either parties under this
Clause 9, the Lessor shall have the right to deal with or dispose of the Land
and any building erected on the Land in any manner as the Lessor shall see fit.



10    LAND ACQUISITION


10.1    Definitions


For the purpose of this Clause:


10.1.1 “Acquisition” means any acquisition of the Land or any part thereof
pursuant to the Land Acquisition Act 1960;

12



--------------------------------------------------------------------------------





10.1.2 “Compensation” means of any award, payment, consideration, damages or
compensation ordered or paid pursuant to the Land Acquisition Act 1960
consequent upon any Acquisition.


10.1.3
“Date of Possession” means the date upon which the Appropriate Authority shall
take or shall be deemed to take possession of the Land or any part thereof
pursuant to the Land Acquisition Act 1960;



10.1.4 “Partial Acquisition” means the acquisition of only a part of the Land
pursuant to the Land Acquisition Act 1960 which does not constitute a Total
Acquisition;


10.1.5
“Total Acquisition” means the acquisition of the entire Land as to substantially
prevent or impair the use thereof by the Lessee for the uses specified in this
Agreement.



10.2    Total Acquisition


In the event of a Total Acquisition at any time during the Term:


10.2.1 this lease shall wholly cease and determine as of the Date of Possession
and the Lessee shall be entitled to such proportion of the Compensation as is
reasonable and just which is to be negotiated in good faith by both parties at
the relevant point in time but without prejudice to any claim by any party
against any other in respect of any antecedent breach of any stipulation term
covenant or condition; and


10.2.2 the Lessor shall refund free of interest to the Lessee any prepaid but
unaccrued Lease Consideration and the Lessee shall pay to the Lessor all Lease
Consideration due to the Lessor under this Agreement up to and apportioned as at
the Date of Possession.


10.3 Partial Acquisition


In the event of a Partial Acquisition at any time during the Term:


10.3.1 this lease shall cease and determine in respect of the portion of the
Land acquired as of the Date of Possession and the Lessee shall be entitled to
such compensation as is reasonable and just which is to be negotiated in good
faith by both parties at the relevant point in time but without prejudice to any
claim by any party against any other in respect of any antecedent breach of any
stipulation term covenant or condition;


10.3.2
the Lessee shall have the right to terminate this Agreement in accordance with
Clause 9.2.3(b) if the Lessee determines that such Partial Acquisition has or
will adversely affect its business and operation on the Land. For the avoidance
of doubt, the provisions of Clause 9.2.4(b) of this Agreement shall not be
applicable for the purpose of this Clause 10.3;




13



--------------------------------------------------------------------------------



10.3.3 if the Lessee determines that such Partial Acquisition does not adversely
affect its business and operation on the Land, and that the Lessee wishes to
continue with the lease of the remaining area of the Land, it is hereby
expressly agreed and declared for the avoidance of doubt that, the Lease
Consideration shall be recalculated in accordance with the area of the remaining
parts of the Land and shall otherwise continue to be payable as stipulated in
Clause 2.2 hereof.


11     PAYMENT OF INTEREST


In addition to and without prejudice to any power right or remedy of the Lessor
conferred whether by this Agreement or under the general law, if the Lease
Consideration, or any other payment whatsoever herein covenanted to be paid by
the Lessee or any part hereof shall remain unpaid after becoming payable,
interest thereon shall commence to accrue immediately thereafter and be payable
by the Lessee to the Lessor, such interest to be calculated from day to day at
the Prescribed Rate as set out in Section 8 of the First Schedule.


12    DESCRIPTION OF LAND AND LESSEE’S NOTICE AS TO CONDITION


12.1
It is hereby expressly agreed and declared that the position, measurements,
boundaries, area or other description of the Land as given herein are believed
but are not warranted to be true and correct as at the date of this Agreement.



12.2
The parties acknowledge that if position, measurements, boundaries, area or
other description of the Land shall be found to be different from its position,
measurements, boundaries, area or other description as herein described:



(a)
such difference shall not affect the lease hereby created nor in any way affect
the validity of this Agreement nor be a ground for rescission hereof and no
damages or other compensation shall be payable to either party; and



(b)
the Lease Consideration shall be adjusted accordingly relative to the then
applicable position, measurements, boundaries, area or other description of the
Land.



12.3
The Lessee shall have the right to conduct a survey at its own cost and expense
but subject to the Lessor’s prior written consent, in order to ascertain the
actual area of the Land and the Lease Consideration may be adjusted to suit the
surveyed area. The adjustment of Lease Consideration shall take effect from
commencement of the Term and any underpayment an overpayment in the Lease
Consideration shall be paid free of interest on written demand by either party
to the other. Upon the completion of the survey referred to in Clause 2.7, the
Lessee hereby declares that the Lessee has entered into this Agreement with
notice of the actual state and condition of the Land and being satisfied
therewith takes the Land as it is.



12.4 The Lessee hereby declares and agrees that:


12.4.1 the Lessee has entered into this Agreement with full notice and knowledge
of the Lessor’s intentions to develop or otherwise carry on such other works as
the

14



--------------------------------------------------------------------------------



Lessor shall in its absolute discretion deem fit on such lands at near adjoining
or about the Land, and with notice and knowledge that such development or other
works shall or may affect the Land. For this purpose, the Lessor shall, upon
request from the Lessee and within a reasonable period, inform the Lessee the
proposed development or works to be carried out by the Lessor.


12.4.2 the Lessee shall solely (to the exclusion of the Lessor) be responsible
for taking any such precautionary, mitigative, remedial or additional actions,
measures or counter-measures or any other action whatsoever as the Lessee shall
think fit as may or shall be appropriate or necessary for the purpose of
preventing mitigating or remedying any loss or damage whatsoever to the Land or
to the Lessee as otherwise may be caused by such development or other works
aforesaid. Similarly, the Lessor shall solely be responsible to take
precautionary steps or measures in order to ensure that the proposed development
or works shall not adversely affect the Land and all easements for ingress and
egress over the Land shall not be encumbered; and


12.4.3 the Lessor shall not in any circumstances whatsoever, except arising from
omission and gross negligence of the Lessor, its agents, contractors, and
authorised persons, be liable to the Lessee for any such loss or damage of
whatsoever nature as may be caused by such development or other works aforesaid,
including but not limited to:


12.4.3.1
the expense of any such precautionary, mitigative, remedial or additional works
in at or about the Land undertaken by the Lessee; or



12.4.3.2
any other economic or financial loss or expense whatsoever as may be suffered or
incurred by the Lessee;



and the Lessee shall not by reason of any such loss or damage (if any) occurring
be in any way relieved from fully and effectually performing or observing any
obligation on its part to be performed or observed in this Agreement nor shall
any such loss or damage be set-off or otherwise in any way discounted against
any Lease Consideration or other money payable by the Lessee to the Lessor under
this Agreement.


12.5
Notwithstanding any other provision in this Agreement and for the avoidance of
doubt, the Lessor hereby covenants, undertakes, warrants and represents that the
Land’s category of land use is suitable with the proposed Authorised Use.



13    EXCLUSIONS


13.1    Warranty of Fitness


Neither this Agreement or any provision herein shall operate or be construed as
warranting that the Authorised Use or otherwise any use to which the Lessee
proposes now or hereafter to put the Land or any use to which the Lessee may be
at liberty to or may be required under the provisions of this Agreement to put
the Land is or may be or

15



--------------------------------------------------------------------------------



become legally permitted by law nor that the Land is or may be or become fit for
such use or purpose.


13.2 Implied Rights


This Agreement shall not confer upon or be deemed to include (by implication or
otherwise) in favour of the Lessee any rights or privileges not expressly herein
set out nor (without prejudice to the generality of the foregoing) any right of
light or air liberties privileges easements or benefits in through over and upon
any land or premises adjoining or near to the Land.


14    LESSEE’S PROPERTY


14.1
If after the Lessee has vacated the Land on the expiration or sooner
determination of the lease, any property of the Lessee remains in on or about
the Land and the Lessee fails to remove it (if so capable of removing it) within
fifteen (15) working days after being requested in writing by the Lessor to do
so, the Lessee hereby agrees that:



14.1.1
the Lessor may as the agent of the Lessee sell such property and the Lessee will
indemnify and keep indemnified the Lessor against any liability incurred by it
to any other person whose property shall have been sold by the Lessor in the
mistaken belief held in good faith (which shall be presumed unless the contrary
be proved) that such property belonged to the Lessee; and



14.1.2
if the Lessor having made reasonable efforts is unable to locate the Lessee, the
Lessor shall be entitled to retain such proceeds of sale absolutely unless the
Lessee shall claim them within six (6) months from the date upon which the
Lessee vacated the Land.



15    NOTICES


15.1
Any notice request demand or other communication to be given by either party to
the other under or pursuant to this Agreement shall be in writing and shall be
given by any one of the following means, that is to say;



15.1.1 by facsimile transmission and/or email (with a copy thereof by registered
post);


15.1.2 by registered post; or


15.1.3 by personal delivery;


to the following address:


(i)    Lessor:        Penang Development Corporation



16



--------------------------------------------------------------------------------



Address: Bangunan Tun Dr. Lim Chong Eu
No. 1, Pesiaran Mahsuri
Bandar Bayan Baru,
11909 Bayan Lepas
Pulau Pinang, Malaysia.
Telephone No.:     04-6340 111
Fax No.:         04–6413 409
Attention:         General Manager


(ii)    Lessee:        Haemonetics Malaysia Sdn Bhd


Address: Level 6.03
Menara Keck Seng,
203 Jalan Bukit Bintang
55100 Kuala Lumpur
Telephone No.:     03-2118 5118
Fax No.:         03-2145 7171
Email Address:    paul.daly@haemonetics.com    
Attention:         Paul Daly (+353 87 249 3839)
    
C.c. to (if any): Haemonetics Corporation
400 Wood Road
Braintree, MA02184

Head of Legal Department
Azmi & Associates
14th Floor, Menara Keck Seng
203, Jalan Bukit Bintang
            55100 Kuala Lumpur, Malaysia.
                    
Attention: Dato’ Azmi Mohd Ali


15.2
Any such notice request demand or other communication shall be deemed to have
been served (whether or not it is actually received):



15.2.1
if given by facsimile and/or email, when transmitted, provided that a copy
thereof shall at any time also have been sent by registered post;



15.2.2
if given by registered post, upon the expiration of forty-eight (48) hours after
posting; or



15.2.3
if given by personal delivery, when delivered.



16    COSTS


16.1
All costs and expenses including stamp duty, alienation, demarcation,
processing, survey, resurvey fees and registration fee (if any) in respect of
the alienation of and the issuance of title of the Land to the Lessor shall be
borne and paid solely by the Lessor.




17



--------------------------------------------------------------------------------



16.2
All costs and expenses including stamp duty cost payable on this Agreement and
registration of the Lease Instrument shall be borne and paid solely by the
Lessee.



17    GENERAL


17.1 Time


Time wherever mentioned shall be of the essence of this Agreement in all
respects.


17.2     Severability


If any provision of this Agreement shall be invalid or unenforceable in any
respect, then all other provisions which are capable of separate enforcement
without regard to the invalid or unenforceable provisions, shall be and continue
to be valid and enforceable in accordance with their term and shall not be in
any way be affected or impaired thereby.
 


17.3 No variation


No variation, modification or waiver of any provision of this Agreement nor
consent to any departure by any party therefrom, shall in any event be of any
force or effect unless the same shall be confirmed in writing, signed by the
parties, and then such variation, modification, waiver or consent shall be
effective only to the extent for which it may be made or given.


17.4 No Agency


Nothing contained in or relating to this Agreement shall or shall be deemed to
constitute an agency relationship between the parties and no party shall have
any authority to act for or assume any obligation or responsibility on behalf of
the other party or for its own benefit to use or otherwise in any way exploit
the name of or to claim or express any association or relationship with the
other party, save and except with such other party’s prior written consent.


17.5 No waiver


17.5.1    No failure, omission, delay, relaxation or indulgence on the part of
any party in exercising any power or right conferred upon such party in terms of
this Agreement shall operate as nor be deemed to be a waiver of such power or
right, nor shall any single exercise of any such power or right preclude any
other or future exercise thereof, or the exercise of any other power or right
under this Agreement.


17.5.2
In the event of any breach of or default in any of the terms and conditions of
this Agreement by a party, then:



17.5.2.1
any indulgence whatsoever given by the other party upon, after or in respect of
such breach or default;




18



--------------------------------------------------------------------------------



17.5.2.2
any knowledge or acquiescence by the other party of or in such breach or
default;



17.5.2.3
any failure omission delay or relaxation by the other party in exercising any of
its rights or remedies contained in this Agreement or provided by law upon,
after or in respect of such breach or default; or



17.5.2.4 any act by or conduct of the other party purportedly in pursuance of
the Agreement or any purported performance or observance by the other party of
this Agreement upon or after such breach or default which would otherwise
constitute or operate as a waiver of such breach or default or an affirmation of
this Agreement;


shall not of itself constitute, operate as or be deemed to be such a waiver or
affirmation by the other party, but instead shall be deemed not to constitute or
operate as such a waiver or affirmation, and notwithstanding any matter
aforesaid in Clauses 17.5.2.1, 17.5.2.2, 17.5.2.3 or 17.5.2.4, the other party
shall not be estopped in any manner whatsoever but shall be entitled at any and
all times to rely on such breach or default or to exercise any of its rights or
remedies contained in this Agreement or provided by law or to require strict
performance by the defaulting party of all or any of the terms and conditions of
this Agreement.


17.6    Force Majeure


17.6.1
Neither party shall be in breach of their obligations under this Agreement if
the party is unable to perform its obligations under this Agreement (or any part
of them), other than the payment and indemnification obligations, if any, as a
result of the occurrence of an event of force majeure, which are extraordinary
events or circumstances affecting this Agreement and are completely beyond the
control of the parties, which limited to the following:



(a)
war (whether declared or not), hostilities, invasion and act of foreign enemies;



(b)
insurrection, revolution, rebellion, military or usurped power, civil war or
acts of terrorism;



(c)
natural catastrophes including but not limited to earthquakes, floods or any
operation of the forces of nature against which the parties could not reasonably
have been expected to take precautions;



(d)
nuclear explosion, radioactive or chemical contamination or radiation;



(e)
pressure waves caused by aircraft or other aerial devices travelling at sonic or
supersonic speeds;

    
(f)
riot, commotion or disorder; and




19



--------------------------------------------------------------------------------



(g)
any other conditions as may be agreed between the parties.



(herein referred to as “Event of Force Majeure”).


17.6.2
If an Event of Force Majeure occurs by reason of which any party is unable to
perform any of its obligations under this Agreement (or any part thereof), the
said party shall inform the other party immediately of the occurrence of such
Event of Force Majeure with full particulars thereof and the consequences
thereof.



17.6.3
If the parties consider the Event of Force Majeure to be of such severity or to
be continuing for such period of time that it effectively frustrates the
original intention of this Agreement, then the parties may agree that this
Agreement may be terminated upon mutual agreement of the Parties in writing.



17.6.4
If this Agreement is terminated by an Event of Force Majeure, all rights,
obligations and liabilities of the parties under this Agreement shall forthwith
cease and neither party shall have any claim against the other party and neither
party shall be liable to each.



17.6.5
Either party shall be entitled to rely upon the provisions above if the parties
reasonably determine that an Event of Force Majeure has occurred.



17.6.6
The parties shall continue to perform parts of those obligations not affected,
delayed or interrupted by an Event of Force Majeure and such obligation shall,
pending the outcome of this Clause 17.6, continue in full force and effect.



17.7    The Parties’ Warranties


Each of the parties hereby agrees with, undertakes and warrants to the other
that the provisions in this Agreement in all respects are valid and enforceable
and that it shall not at any time dispute contest challenge or otherwise impugn
or disclaim the validity or enforceability of any such provision against the
other party nor in any way otherwise seek to be relieved from their performance
or observance thereof or the full force effect or consequences thereof.


17.8    Cumulative Rights


The rights and remedies herein provided are cumulative and not exclusive of any
rights and remedies provided by law save and except where herein expressly
excluded.


17.9    Successors-In-Title and Permitted Assigns


This Agreement shall be binding on the respective successors-in-title and
permitted assigns of the parties hereto.


17.10    Last Day



20



--------------------------------------------------------------------------------



Where the last day for doing any act or thing or taking any step would but for
this provision be a day when banks are not open for their normal banking
business and operation in the State of Penang, such last day shall instead be
the next following day where banks are open for their normal banking business
and operation in the State of Penang.


17.11 Entire Agreement


This Agreement including the Schedules hereto supersedes all previous agreements
understandings and arrangements between the parties and constitutes the sole and
entire agreement between the parties and no warranties, representations,
guarantees or other terms or conditions of whatsoever nature not contained and
recorded herein shall be of any force or effect.


17.12 Governing Law


This Agreement shall be governed by and construed in all respects in accordance
with the laws of Malaysia and the parties hereto hereby submit to the
jurisdiction of the courts of Malaysia.




-End of Page-



21



--------------------------------------------------------------------------------







IN WITNESS WHEREOF the parties hereto have hereunto set their hands the day and
year first abovewritten.




Signed by                  )
for and on behalf of                  )
PENANG DEVELOPMENT CORPORATION)
in the presence of : ) /s/ Dato’ Rosli Jaafar        
                             Name in Full: Dato’ Rosli Jaafar.
Identification No.: …………………
In the capacity of General Manager


/s/ Iskandar Basha Abdul Kadir
Name:Iskandar Basha Abdul Kadir
Identification No.: ……………….
Designation: Deputy General Manager






Signed by                        )
for and on behalf of                  )
HAEMONETICS MALAYSIA SDN BHD     )
(Company No.: 1055910-U)     )
                             ) /s/ David Helsel            
                             Name in Full: David Helsel
Identification or Passport
No:……………………………..
In the capacity of: Executive Vice President, Global Manufacturing




In the presence of:






/s/ Brian P. Concannon        
Name: Brian Concannon
Identification or Passport No:
……………………………
Designation: President and Chief Executive Officer
Address:…………………………..
……………………………………
……………………………………





22



--------------------------------------------------------------------------------








FIRST SCHEDULE


Section
Matter
Particulars


1.


The day and year of this Agreement




The 19th day of September 2013


2.


The name and description of the Lessee




Haemonetics Malaysia Sdn Bhd
(Company No.: 1055910-U)


Registered Address:
Level 6.03, Menara Keck Seng, 203 Jalan Bukit Bintang, 55100 Kuala Lumpur,
Malaysia 




3.




The Term


A term of thirty (30) years commencing on the date of this Agreement.
 


4.




The Land


All the lands and hereditaments comprised or formerly comprised in Plot 308,
Batu Kawan Industrial Park and measuring approximately twelve point two six four
six (12.2646) acres, the plan of which is annexed to this Agreement.




5.




Lease Consideration


Ringgit Malaysia Eight Million Thirteen Thousand Six Hundred Eighty Nine and Sen
Seventy (RM8,013,689.70) only which is calculated based on Ringgit Malaysia
Fifteen (RM15.00) only per square foot.




23



--------------------------------------------------------------------------------






6.


Payment Structure


(i) Twenty percent (20%) of the Lease Consideration upon the execution of the
Agreement as the Initial Payment amounting to Ringgit Malaysia One Million Six
Hundred Two Thousand Seven Hundred Thirty Seven and Sen Ninety (RM1,602,737.90)
only.


(ii) Thirty Percent (30%) of the Lease Consideration within four months (4) from
the date of this Agreement amounting to Ringgit Malaysia Two Million Four
Hundred Four Thousand One Hundred Six and Sen Ninety (RM2,404,106.90) only.


iii) Fifty Percent (50%) of the Lease Consideration within six months (6) from
the date of this Agreement amounting to Ringgit Malaysia Four Million Six
Thousand Eight Hundred Forty Four and Sen Ninety (RM4,006,844.90) only.




7.




The Authorised Use


Manufacture of medical consumables including blood and blood component
collection and providing related consultancy services thereto.




8.




The Prescribed Rate




Eight percent (8%) per annum
































24



--------------------------------------------------------------------------------








SECOND SCHEDULE
Exceptions and Reservations
Clause 2


1    Right of Way


The right for the Lessor with or without servants, workmen and other persons
authorised by the Lessor and with or without vehicles or other equipment or
machinery of whatsoever nature at all reasonable times to enter and remain upon
the Land or any part thereof for the purpose of carrying out or exercising any
of the obligations or powers of the Lessor conferred whether by this Agreement
or under the general law.


2    Right to passage of water etc


The right to the passage and running of water, soil, gas, electricity and other
services through the mains, pipes, sewers, drains, channels and cables in or
under the Land together with the right to construct and maintain (or permit to
be laid constructed and maintained) in or under the Land such further mains,
pipes, sewers, drains, channels, cables, manholes, stopcocks, inspection,
chambers and similar apparatus as may in the opinion of the Lessor be necessary
during the Term and together also with the right for the Lessor and its agents,
any Appropriate Authority and all other persons lawfully authorised with or
without workmen and others at all reasonable times to enter upon the Land or any
part thereof for the purpose of laying constructing inspecting maintaining
repairing and renewing any main pipe sewer drain channel manhole stopcock cable
inspection chamber or similar apparatus subject to the lessor or such other
persons as aforesaid making good all damage caused to the Land by reason of the
carrying out of any such works.


3    Right to obstruct light and air


The right and liberty at any time hereafter and from time to time to execute
works erections and additions or to alter and rebuild any of the buildings from
time to time erected on its or their adjoining and neighbouring lands and to use
its or their adjoining and neighbouring lands and buildings in such manner as it
or they may think fit notwithstanding that interference may thereby be caused to
the access of light and air to any buildings on the Land.



25



--------------------------------------------------------------------------------






THIRD SCHEDULE
Regulations as to User of the Land
Clause 5.4


1    Use of the Land


1.1
The Lessee shall use the Land for and only for the purpose of the Authorised Use
and shall not without the consent in writing of the Lessor first obtained use or
occupy the Land or any part thereof or suffer the same to be used or occupied
for any purpose or purposes other than the Authorised Use, which consent may be
given or refused as the Lessor shall in its absolute discretion think fit and
upon such terms and conditions as the Lessor may require.



1.2
The Lessee shall not use or permit or suffer the Land or any part thereof to be
used for any illegal or immoral purpose.



1.3
The Lessee shall not hold or permit to be held any sale by auction or any
public, political or religious meeting on the Land or any part thereof nor
perform or conduct or permit to be performed or conducted in at or about the
Land any religious service, rite or ceremony of any nature whatsoever.



1.4
The Lessee shall not use or permit or suffer the Land or any part thereof to be
used for any purpose or reason whatsoever which in the opinion of the Lessor
shall have the effect of adversely affecting the interest of the Lessor.



2    Good Land Management


The Lessee shall at its own cost and expense manage and maintain the Land in
accordance with the rules and practices of good Land management and this
obligation shall be deemed to be fulfilled only if the Lessee's management of
the Land is such as to be reasonably adequate, having regard to the character
and situation of the Land and other relevant circumstances.


3    Payment for Electricity etc Charges


The Lessee shall promptly pay and discharge all existing and future charges for
water electricity gas or other energy consumed within the Land and the Lessee
shall pay all charges in respect of telephone and any other facility or service
connected to the Land.


4    Payment of Outgoings


The Lessee shall pay all existing and future rates taxes impositions and other
outgoings payable in respect of the Land including any increase thereon imposed

26



--------------------------------------------------------------------------------




by the Appropriate Authority during the Term and if the Lessee shall at any time
fail to do so and the Lessor (as it is hereby agreed may without being under any
obligation so to do) shall pay the same the Lessee shall repay to the Lessor on
demand any money expended by the Lessor for that purpose.


5    Upkeep and Maintenance of Buildings


5.1
The Lessee shall throughout the Term at its own cost and expense, maintain,
repair and keep all the buildings and structures erected on the Land including
but not limited to all drains and all drains and sanitary water and electrical
apparatus (including all electrical power generating plants, machinery and
equipment located in at or about the Land for the supply of electricity and
water pumps, machinery and equipment located in at or about the Land and the
supply of water to the Land) and all fixtures and fittings and all glass in good
tenantable repair and condition, fair wear and tear excepted, making such
replacements from time to time as may be necessary, and shall yield up the same
in such repair and condition at the expiration or sooner determination of this
lease.



5.2
The Lessee shall keep all buildings and structures erected on the Land and the
surroundings thereof in a clean proper and neat order.



6    Compliance with Laws


6.1
The Lessee shall at its own cost and expense comply with all laws, by-laws,
regulations and any other orders, directives or requirements of the State
Authority or any Appropriate Authority (whether having force of law or
otherwise) relating to or affecting the Land and or the Lessee’s use thereof as
permitted in this Agreement and or any matter connected therewith or incidental
thereto, and the Lessee shall not do or permit to be done anything which will
infringe any of such laws, by-laws, regulations, orders, directives or
requirements and shall attend to and comply with all notices or orders issued by
the State Authority or any Appropriate Authority whether received by the Lessee
or the Lessor in respect thereof and the Lessee shall give full particulars of
such notices or orders to the Lessor and the Lessee shall on demand repay to the
Lessor any money expended by the Lessor in complying with such notices or
orders.



6.2
Without limiting the generality of the foregoing, the Lessee shall at its own
cost and expense:



6.2.1
and at all times have in effect all licences, permits, approvals, permission or
consent of or from any Appropriate Authority as shall be necessary; and



6.2.2
comply with all category of land use, restrictions in interest and express
conditions on the Qualified Title at all times and or from time to time whenever
applicable.




27



--------------------------------------------------------------------------------








7    Prohibition of Nuisance


The Lessee shall not do nor permit to be done upon the Land anything which in
the opinion of the Lessor may be a nuisance or annoyance to or in any way
interfere with the quiet and comfort of the occupiers of adjoining lands and
shall not use the same for any illegal or immoral purposes.


8    Fire Risks and Noxious Things


8.1
The Lessee shall not do any act or thing which shall or may increase the risk of
fire to the Land or any part thereof but shall take full and proper precautions
to protect the Land from risk of damage by fire and the Lessee shall not bring
or store or permit or suffer to be brought or stored on the Land or any part
thereof any article substance or thing which in the opinion of the Lessor is of
a noxious or dangerous or hazardous or inflammable or combustible nature
Provided always that nothing herein shall prohibit the Lessee from bringing or
storing on the Land such article substance or thing which may be considered by
the Lessor as noxious or dangerous or hazardous or inflammable or combustible
if:



8.1.1 such article substance or thing is necessary for the Lessee’s use of the
Land as permitted in this Agreement; and


8.1.2
the Lessee shall handle, store or otherwise deal with such article substance or
thing with due care, taking all precautions as may be necessary, and in
accordance with all applicable laws.



9    Insurance


9.1
The Lessee shall at all times during the Term at its own cost and expense
procure and keep in effect Public Liability Insurance in the amount of Ringgit
Malaysia Three Million (RM3,000,000.00) against all claims for personal injury,
death, property damage or other liabilities related to the condition, use or
occupancy of the Land or to any of the Lessee’s operations thereat.



9.2 The Lessee covenants with the Lessor as follows:


9.2.1
to procure and ensure that the Lessor and the State Authority shall be named as
additional insured parties for Public Liability Insurance effected by the Lessee
pursuant hereto;



9.2.2
to produce on demand to the Lessor a certificate of insurance evidencing that
such a Public Liability Insurance policy is in effect;




28



--------------------------------------------------------------------------------






9.2.3
to give notice to the Lessor immediately upon the happening of any event which
shall or may in any way affect such insurance; and



9.2.4
not do anything whereby such insurance may be rendered void or voidable or
whereby the premium for any such insurance may be liable to be increased and to
pay all sums payable by way of increased premium.



9.3
If the Lessee shall at any time fail to procure and keep in effect such
aforesaid insurance and the Lessor (as it is hereby agreed may without being
under any obligation so to do) shall effect and maintain such insurance, the
Lessee shall repay to the Lessor on demand any money expended by the Lessor for
that purpose.



10    Indemnification Against Environmental Pollution


Notwithstanding any other provision contained in this Agreement, the Lessee
shall indemnify and keep the Lessor indemnified from and against all actions,
prosecutions, claims, demands, damages, penalties, costs, expenses and any other
loss which the Lessor shall or may suffer or sustain or be or become liable for
to any person in respect of or arising from any environmental, soil or chemical
hazard degradation or any other pollution affecting the Land or emanating from
the Land caused or contributed to by any act or omission on the part of the
Lessee or its invitees, servants, agents or contractors or any other person
thereon. Nevertheless the Lessee shall not be responsible for any indirect or
consequential loss including other economic or financial loss or expense
whatsoever as may be suffered by the Lessor.


11    Prohibition Against Assignment etc


The Lessee shall not assign the lease hereby created or any right title or
interest under this Agreement or underlet or sub-let or part with or share the
possession or the occupation or the use of the Land or any part thereof or in
any way create any security or other encumbrance over the same without the prior
consent in writing of the Lessor, which consent shall not be withheld provided
that the Lessee and the assignee/ sub-lessee/ tenant/ occupier who shall receive
the benefit of the assignment/ possession/ occupation/ use of the Land under
this Section 11 complies with the industrial standard and the requirements of
the development plans of the Penang Industrial Park set by the Lessor and the
State Authority at the time of the assignment provided always that in any event
any such assignment sub-letting or parting with or sharing of possession shall
not extend beyond the expiration of the Term. The acceptance of any lease
consideration or other monies by the Lessor tendered by any purported assignee,
under-lessee, sub-tenant or occupier of the Land or any part thereof claiming
through or under the Lessee shall not be deemed to be an acceptance by the
Lessor of any such person or persons as assignee, under-lessee, sub-tenant or
lawful occupier of the Land or any part thereof.


12    Inspection Prior to Expiration


In the event of the due expiration of the lease the Lessee shall during the
three (3) calendar months immediately preceding such expiration of the lease
permit the Lessor or intending

29



--------------------------------------------------------------------------------




tenants and others with written authority from the Lessor or its agents at all
reasonable times of the day to enter and view the Land.


13    Expiration of Lease


Upon the expiration or sooner determination of the lease the Lessee shall vacate
and yield up the Land in good and substantial repair and condition and shall, if
required by the Lessor, at its own cost and expense restore the Land including
any building or structure erected thereon to its original state and condition as
at the commencement of this lease, as far as possible and fair wear and tear
excepted.


14    General Indemnification


Notwithstanding any other provision in this Agreement, each party shall
indemnify and keep the other party indemnified from and against all actions,
prosecutions, claims, demands, damages, penalties, costs, expenses and any other
loss which the party shall or may suffer or sustain or be or become liable for
to any person in respect of or in connection with the Land or this lease thereof
and without limiting the generality of the foregoing. Nevertheless each party
shall not be responsible for any indirect or consequential loss including other
economic or financial loss or expense whatsoever as may be suffered by the other
party. The Lessee shall so indemnify the Lessor in respect of any loss damage or
injury to property or person caused or contributed to by the state of repair or
condition of the Land or by the use or occupancy of the Land by the Lessee or
its invitees, servants, agents or contractors or other persons thereon or by the
Lessee's operations thereon or by any act, omission, neglect, breach or default
of the Lessee or such invitees, servants, agents or contractors or other
persons. For the avoidance of doubt, this Section 14 shall not apply if such
actions, prosecutions, claims, demands, damages, penalties, cost, expenses and
any other loss or injury to property or person are caused by or contributed to
by the Lessor’s omission, gross negligence or wrongful conduct for which the
Lessor shall remain liable.


15    Historical Objects and Places


In the event the Lessee or any of its invitees, servants, agents or contractors
or other persons on the Land shall discover in on or about the Land any treasure
trove within the meaning of the Antiquities and Treasure Trove Ordinance 1957 or
any antiquity monument, ancient monument or historical object within the meaning
of the Antiquities Act 1976 the Lessee shall immediately give notice thereof to
the Lessor and the Lessee shall at its own cost and expense comply and or ensure
compliance by such invitees, servants, agents, contractors or other persons
aforesaid with all the requirements of the said Antiquities and Treasure Trove
Ordinance 1957 and or the said Antiquities Act 1976.



30



--------------------------------------------------------------------------------




THE FOURTH SCHEDULE
Further Terms and Conditions
Clause 8


1
Subject to Section 2 of the Fourth Schedule below, the Lessee hereby expressly
declares and agrees that the Lessee has entered into this Agreement with full
notice and knowledge that:



1.1
the Term of the lease is thirty (30) years only from the execution of this
Agreement;

1.2
that prior to the expiry of the Term, this Agreement may be terminated by the
Lessor pursuant to Clause 9.2.2 of this Agreement; and

1.3
upon the expiration of the Term or earlier termination of this Agreement
pursuant to Clause 9.4, the Lessor shall have full rights and powers to re-enter
upon the Land and to do such things as authorised by this Agreement or under the
law,



and the Lessee expressly agrees that the Lessee shall not dispute the Lessor’s
right upon such expiration or termination and shall not be entitled to and shall
not apply to seek or obtain any injunctive relief (whether prohibitive or
mandatory) against the Lessor in any claim arising out or relating to this
Agreement including but not limited to any injunctive relief in any way
affecting the Lessor’s right or liberty to terminate this Agreement pursuant to
Clauses 9 of this Agreement or to do or omit any other act or thing whatsoever
in consequence of or in any way incidental or relating to such termination.


2    OPTION TO RENEW


2.1
If prior to the expiration of the Term hereby created, the Lessee desires a
renewal of the lease, it shall have the option to submit a written request to
the Lessor not later that six (6) months prior to such expiry of the Terms
(“Option”) and provided that there shall not be at the time of such request any
existing breach or non-observance of any of the terms of this Agreement, the
Lessor shall, at the expense of the Lessee, grant to the Lessee a renewed term
for the period to be determined by the Lessee (which period shall not be lesser
than ten (10) years or exceed any such term remaining on the State lease in
relation to the Land) (“Renewed Term”) from the expiration of the Term at a
renewed lease consideration (“the Renewed Lease Consideration”) and on any other
conditions as shall be agreed upon between the parties hereto but otherwise
containing the like covenant and provisions in this Agreement with the exception
of the present covenant for renewal.



2.2
In the event that the parties hereto shall fail to come to an agreement on the
renewed Lease Consideration, both parties shall appoint an independent and
qualified assessor to be mutually agreed upon by the parties and whose costs and
expenses shall be paid by the Lessee (no later than four (4) months prior to the
expiry of the Term hereby created) who shall then assess the prevailing market
value of the Land which shall then be used as a basis for the renewed Lease
Consideration. If, thereafter, the parties are still unable to agree on the
Renewed Lease Consideration, the parties agree that no Renewed Term shall be
granted to the Lessee and that Section 13 of Third Schedule shall apply.


31



--------------------------------------------------------------------------------






THE LAND SITE PLAN
-This section is intentionally left blank-

32

